Title: To James Madison from William Lee, 24 May 1812
From: Lee, William
To: Madison, James



confidential
Sir,
Paris May 24th 1812
In the letter I took the liberty of writing you in such haste by the Hornet when stating the impression your private letter to Mr Barlow had made on me I hope I conveyed no other idea when I mentioned having heard that letter read than that Mr B. had communicated confidentially its contents to me. You know Sir something of the intimacy that has subsisted between Mr B and myself for upwards of twenty years and I therefore hope the careless mention of that letter will not have impressed your mind with any impropriety on his part if of inconsiderateness on mine.
The satisfactory answer to Mr Barlows note on the subject of the Prince Regents manifesto has not altered my opinion of the policy of this government towards us. I have lost all confidence in their professions and suspect their measures. The Decree of the 28 April 1811 announced for the first time in the 5th note to the P. Regents declaration published in the Moniteur of the 8th of this month was no doubt drawn up for the occasion and made to conform to the answer prepared to be given to Mr Barlow. If this decree was really made on the 28 April 1811 why was it not communicated to Mr Russell and promulgated in the usual way. The very first art: in the Napoleon Code declares that the laws are not obligatory until the day of their promulgation. A Decree of the 6th July 1810 Defines that promulgation to consist in the insertion of the Act in the bulletin des Lois. All the prohibitory Decrees have been inserted in this Bulletin but the Decree of the 28th April is not to be found therein to this day. While this promulgation is withheld captures may occur unless the Minister of Marine should instruct the privateers to the contrary which may not always be done and the decisions of the Court of prizes must depend in each case by the particular instructions from the Sovereign which he may neglect to give.
It is thought here that if England recinds her orders in council and substitu[t]es a blockade the Emperor will not object to it until our vessels crowd into his ports when a pretext will be found to repeat the Second act of the St Sebastian business. This in my opinion he will not do as long as he can continue the licence system which enables him to calculate with a certainty how to supply the wants of his treasury.
I have stated to Mr Gallatin that he has issued forty three licences for exportation from the UStates under American Colors and that eighty more are about to be issued for importations from the UStates under french Colors! These Cargoes by calculation are to produce to the Government about 300,000 fs each so that if we allow only one half of them to arrive, 18,600,000 fs will be paid into the Customs and if those licences for importations from England should notwithstanding the present difficulties attending their execution be carried into effect the whole Amount produced to the Treasury will be about 32,000,000 fs.
If the war with Russia is attended with success great resourses are expected from that country, which if not realized the Commercial system will be it is said occasionally relaxed by licences for a trade with England for financial purposes.
If by the revocation of the orders in Council our vessels should throng to France one serious question will arise between G Britain & the U.S. These Imperial licences are all made out in the names of French houses and appear shipped as their property. Will Great Britain consider these cargoes as American property? In addition to this reason for wishing congress to do away the use of licences they are sold to the American merchant for from 600$ to 2000$ each a serious tax on our shipping interests.
The Emperor before his departure issued bills reimbursable at three six and nine years to the amount of 20,000,000 francs—he drew out all his funds in the Bank and drained the Caisse d’amortissement. I mention this Sir to shew his necessities and to prove that so far from their being any well grounded hopes of indemnification for past depredations on our commerce that new ones are to be feared as Europe becomes more exhausted. It is considered that the US has drawn all their opulence from France. They are therefore to be held in reserve and plundered according to exigences without remorse.
Copies of a proclamation are now handed about in the high circles said to be addressed to the Army in which the Emperor says he is once more in want of their Services and hopes they will prove themselves worthy of him. You have nothing says he to fear from the Russians, they have good arms but no heads & I promise to conduct you to St Petersburg in July.
In the same circles it is said that the Emperor Alexander has declared all Russians free who shall take up arms. This may possibly be true as respects his own serfs but one can hardly think it so as respects others unless the nobility should have considered their fate annexed to that of their Sovereign and supported the measure.
Be pleased Sir to present my respects to Mrs Madison. I hope the things I sent her by the Constitution were approved of. With great attachment I have the honor to be most sincerely your Obt servant
Wm Lee
